DETAILED ACTION
This action is in response to the initial claims filed 4/12/2021.  Claims 1-20 are pending.  Independent claims 1, 8 and 15, and corresponding dependent claims are directed towards a method, non-transitory computer readable storage medium and server for provision of a lease for streaming content.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2012/0079577 A1), published Mar. 29, 2012, in view of Taly et al. (US 9,397,990 B1), filed Nov. 8, 2013.
As to claims 1, 8 and 15, Hao substantially discloses a method (Hao [0010] method), at least one non-transitory computer readable storage medium with instructions for performing the method (Hao [0028] memory with instructions), and an account server for performing the method (Hao Fig. 1 item 120 mobile server; Fig. 2 components of computing device including processor, memory with instructions), hereinafter referred to by the method, for enabling a computing device associated with a user account to access content provided by a content server (Hao Fig. 1 item 110 user device, and 130 streaming server; [0017] mobile server 120 providing link to video content on streaming server after user login authentication), the method comprising, at an account server:	receiving, from the computing device, a request to access the content (Hao [0017] content request from user device 110 received at mobile server 120);	providing, to the computing device, information for streaming the content from the content server (Hao [0017] mobile server 120 providing link to video content on streaming server after user login authentication) wherein the information:		(i) indicates that the user account is authenticated with the account server (Hao [0017] link is not provided if user device fails authentication),		(ii) indicates that the user account is authorized to access the content (Hao [0042] if login is successful mobile server also provides license key to user for verification at streaming server), and		(iii) causes the computing device to provide the CAI to the content server to provoke the content server to enable the computing device to play back the content (Hao [0042] user device presents link and licenses key to streaming server; [0018] streaming server streams content to user device).	Hao fails to explicitly disclose wherein the information is conditional access information (CAI) (Taly c. 13 ll. 55 - c.14 l. 3 OAuth 2.0 access/refresh tokens as macaroon token having caveats; c. 4 ll. 35-51 macaroons and caveats provide conditional access to target service).	Taly describes a method for generating and using authentication credentials in the cloud.	With this in mind, Taly discloses wherein the information is conditional access information (CAI) (Taly c. 13 ll. 55 - c.14 l. 3 OAuth 2.0 access/refresh tokens as macaroon tokens having caveats; c. 4 ll. 35-51 macaroons and caveats provide conditional access to target service).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the macaroon tokens of Taly with the streaming service of Hao, such that upon authentication a user device is provided a macaroon token for use at the streaming server, as it would advantageously enable derivation of more restricted access credentials without having to proxy requests or acquire new credentials (Taly c. 3 l. 66 – c. 4 l. 6).
As to claims 2, 9 and 16, Hao and Taly disclose the invention as claimed as described in claims 1, 8 and 15, respectively, including wherein the CAI includes a session identifier that is provided to the computing device from the account server (Taly c. 13 l. 55 – c. 14 l. 3 OAuth 2.0 access tokens as macaroon tokens – access tokens themselves are the session identifiers in OAuth 2.0).
As to claims 3, 10 and 17, Hao and Taly disclose the invention as claimed as described in claims 2, 9 and 16, respectively, including wherein the computing device sends the session identifier to the content server with the CAI (Taly c. 13 ll. 55 - c.14 l. 3 OAuth 2.0 access/refresh tokens as macaroon tokens having caveats; c. 4 ll. 35-51 macaroons and caveats provide conditional access to target service).
As to claims 5, 12 and 19, Hao and Taly disclose the invention as claimed as described in claims 1, 8 and 15, respectively, including wherein a lease associated with the CAI is configured to, after a predetermined time period has lapsed, cause the computing device to:	generate an additional request for a subsequent lease prior to the predetermined time period elapsing; and	send the additional request to the account server (Taly c. 13 l. 55 – c. 14 l. 3 OAuth 2.0 Refresh tokens – are strings that OAuth clients use to get new access tokens without user’s interaction).
Claims 4,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2012/0079577 A1), published Mar. 29, 2012, in view of Taly et al. (US 9,397,990 B1), filed Nov. 8, 2013, in view of Rensin et al. (US 2007/0199076 A1), published Aug. 23, 2007.
As to claims 4, 11 and 18, Hao and Taly substantially disclose the invention as claimed as described in claims 1, 8 and 15, respectively, failing, however, to explicitly disclose wherein the computing device provides the content to a third- party application for playback.	Rensin describes a method for remote data acquisition and distribution.	With this in mind, Rensin discloses wherein the computing device provides the content to a third-party application for playback (Rensin [0102] image frames viewed by third-party application receiving video stream).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the third-party playback application of Rensin with the content streaming of Hao and Taly, such that the streamed content is played back via a third-party application, as it would advantageously allow for acquisition and distribution of live video, audio and data streams in real-time for automatic playback (Rensin [0022]).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2012/0079577 A1), published Mar. 29, 2012, in view of Taly et al. (US 9,397,990 B1), filed Nov. 8, 2013, in view of Robbin et al. (US 2012/0311069 A1), published Dec. 6, 2012.
As to claims 6, 13 and 20, Hao and Taly substantially disclose the invention as claimed as described in claims 5, 12 and 19, respectively, including wherein the user account is associated with a maximum number of slots (Hao [0038] maximum number of user connections on network), and the lease is provided to the computing device when a number of active slots is less than the maximum number of slots (Hao [0038] maximum number not exceed = streaming server may provide streaming URL to user device).	Hao and Taly fail to explicitly disclose wherein the user account is associated with a maximum number of device slots.	Robbin describes regulated access to a network-based digital data repository.	With this in mind, Robbin discloses wherein the user account is associated with a maximum number of device slots (Robbin [0070] if user has reached their predetermined limit of device access slots, access is not granted to client device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the device access slot management of Robbin with the access control system of Hao and Taly, such that a user is not granted access to content if the maximum number of available slots has been reached, as it would advantageously allow for easier management/regulation of digital assets across multiple client devices and the cloud (Robbin [0004] & [0090]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2012/0079577 A1), published Mar. 29, 2012, in view of Taly et al. (US 9,397,990 B1), filed Nov. 8, 2013, in view of Lu (US 2013/0332576 A1), published Dec. 12, 2013.
As to claims 7 and 14, Hao and Taly substantially disclose the invention as claimed as described in claims 1 and 8, respectively, failing, however, to explicitly disclose wherein: the CAI further indicates (iv) an owner identifier associated with the account server; and the content server possesses partner lease data that enables the content server to authenticate the owner identifier.	Lu describes a method for sending and lending digital service content.	With this in mind, Lu discloses indicating an owner identifier; and a server possesses partner lease data that enables the server to authenticate the owner identifier (Lu [0157] lending label provided to server has owner id and is verified at server prior to providing digital service content).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the lending label owner id verification of Lu with the macaroon caveats of Hao and Taly, such that a caveat provided in the access token is that of the owner id, as it would advantageously prevent lending of digital content by entities other than those with rights (Lu [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drake et al. (US 2015/0379243 A1) is related to content delivery with a rolling slot configuration.
Huh et al. (US 2013/0156187 A1) is related to streaming with conditional access.
Gundla et al. (US 2007/0094408 A1) is related to third-party media streams.
Huh et al. (US 2013/0156187 A1) is related to streaming with conditional access.
Burrows et al. (US 10,044,718 B2) is related to access control lists for objects and groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492